Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/29/2019:
Claims 2-26 have been examined.
Claim 1 has been canceled by Applicant.
Claims 2-26 have been allowed.

Response to Amendment
Drawings
1.	Applicant’s amendments made to the drawings have overcome the drawings objections to from the previous Office Action.
Specification
1.	Applicant’s amendments made to the drawings have overcome the specification objections to from the previous Office Action.
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 06/28/2021 has overcome the non-statutory double patenting rejections from the previous Office Action.
	

ALLOWABLE SUBJECT MATTER

The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search in response to Applicant’s Terminal Disclaimer (TD) filed on 06/28/2021, the examiner was able to find the closest prior art of record is Seymour (Pub. No.: US 200710150140A 1) taken either individually or in combination with other prior art of Ricci (Pub. No.: US 201610189544A 1) and Frye (US Pat. No.: 8874279B2), who describe an apparatus, a system and a method of collecting vehicle data for use in incident investigations, including: a vehicle data recorder for recording vehicle parameters such as geographic location, speed, azimuth of motion, acceleration, brake pedal pressure and similar parameters: a means for detecting incidents such as an accident, and sending 
In regards to claims 2-26, Seymour (Pub. No.: US 2007/0150140A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s)/limitation(s):
aggregating the event data collected from the plurality of motor vehicles to produce aggregated event data, the aggregated event data being correlated based on the location information and the time information, wherein the aggregated event data includes a plurality of captured incidents indicated among the plurality of motor vehicles;
identifying an adverse roadway incident from the aggregated event data, occurring in the roadway environment, based on proximities of the plurality of captured incidents to each other as correlated by the location information and the time information;
associating a location of the adverse roadway incident with a location in the roadway environment that is trackable within a representation of the roadway environment: and
causing communication of the location of the adverse roadway incident to a device, to enable output with the device that includes an indication of the adverse roadway incident within the representation of the roadway environment.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662